DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
3.	Claim 5 is objected to because of the following informalities:  “coating film contains” is suggested to be changed to -- coating film further contains --.  Appropriate correction is required.
4.	Claim 6 is objected to because of the following informalities:  “claim 1” is suggested to be changed to -- claim 2 --.  Appropriate correction is required.

Allowable Subject Matter

5.	Claims 1-14 will be allowed when the above objections are overcome.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Yuasa et al. (US 2015/0044450).
Yuasa et al. disclose a precoated metal sheet for automobile use comprising a metal sheet and a coat (α) on at least one surface of said metal sheet, wherein said 
	Thus, Yuasa et al. do not teach or fairly suggest the claimed coated steel sheet having a coating film on at least one side of a plated steel sheet, wherein: the coating film contains: a binder resin, non-oxide ceramic particles containing V (excluding VC particles), and doped zinc oxide particles; and a content of the non-oxide ceramic particles containing V and a content of the doped zinc oxide particles relative to the coating film satisfy the specific expressions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/HUI H CHIN/Primary Examiner, Art Unit 1762